                      Case 1:19-mj-00195-DAR Document 1 Filed 07/24/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     DistrictDistrict
                                                __________    of Columbia
                                                                      of __________

                  United States of America                        )
                             v.                                   )
                  Rebecca Gabriel Kanter
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   July 23, 2019               in the county of                              in the
                       District of          Columbia          , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 970(a)                             Willfully injuring and damaging property of a foreign government

18 U.S.C. § 970(b)(2)                          Refusing to depart a foreign embassy




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




         u Continued on the attached sheet.


                                                                                             Complainant’s signature

                                                                                        William Ayers Officer USSS
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                Judge’s signature

City and state:                         Washington, DC                         Deborah A. Robinson, U.S. Magistrate Judge
                                                                                              Printed name and title
